Per Curiam.

The controversy centered largely upon defendants’ claim that they had turned over to the plaintiff by mutual consent as so much cash a demand of theirs against one Ghck, and that this was evidenced by a receipt offered in proof. The learned judge, *224when asked to charge the jury that this receipt must be considered in arriving at the ultimate verdict, refused to so charge, and added that “ the defendant himself testified that he didn’t know whether the $75 had ever been paid by Click to any one.” If the defendants’ story was believed, that plaintiff accepted the Click account as so much cash, it was wholly immaterial whether Click ever paid it or not.
This error, in addition to serious inexactness in stating the respective contentions of the parties, must almost necessarily have misled the jury to defendants’ prejudice, and, as due exception was taken to the statements, the judgment must be reversed and a new trial ordered, with thirty dollars costs to appellants to abide the event.
All concúr; present, Bijur, McCook and Crain, JJ.
Judgment reversed and new trial ordered.